—Judgment unanimously affirmed. Memorandum: Supreme Court did not abuse its discretion in denying the request of defendant for an adjournment for the purpose of submitting a written motion to withdraw his guilty plea. The court offered defendant the opportunity to explain his reasons for seeking to withdraw his plea. Defendant asserted his innocence in a conclusory manner and stated that he pleaded guilty because he feared a greater sentence if convicted after trial; he offered no factual support for the assertion of innocence (see, People v Robertson, 255 AD2d 968, lv denied 92 NY2d 1053). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Pigott, Jr., P. J., Pine, Wisner and Scudder, JJ.